Exhibit 10.35

ARCA BIOPHARMA, INC.

STOCK OPTION AGREEMENT

 

Optionee:  

 

                 

Date of Grant:  

 

                 

ARCA biopharma, Inc. (f/k/a Nuvelo, Inc.) has granted to the individual (the
“Optionee”) named in the Notice of Grant of Stock Option (the “Notice”) to which
this Stock Option Agreement (the “Option Agreement”) is attached an option (the
“Option”) to purchase certain shares of Stock upon the terms and conditions set
forth in the Notice and this Option Agreement. The Option has been granted
pursuant to and shall in all respects be subject to the terms and conditions of
the Nuvelo, Inc. 2004 Equity Incentive Plan (the “Plan”), as amended to the Date
of Option Grant, the provisions of which are incorporated herein by reference.
By signing the Notice, the Optionee: (a) represents that the Optionee has read
and is familiar with the terms and conditions of the Notice, the Plan and this
Option Agreement, including the Effect of Termination of Service set forth in
Section 7, (b) accepts the Option subject to all of the terms and conditions of
the Notice, the Plan and this Option Agreement, (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice, the Plan or this Option Agreement, and
(d) acknowledges receipt of a copy of the Notice, the Plan and this Option
Agreement.

 

  1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Notice or the Plan.

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

  2. TAX CONSEQUENCES.

2.1 Tax Status of Option. This Option is intended to have the tax status
designated in the Notice.

(a) Incentive Stock Option. If the Notice so designates, this Option is intended
to be an Incentive Stock Option within the meaning of Section 422(b) of the
Code, but the Company does not represent or warrant that this Option qualifies
as such. The Optionee should consult with the Optionee’s own tax advisor
regarding the tax effects of this Option and the requirements necessary to
obtain favorable income tax treatment under Section 422 of the Code, including,
but not limited to, holding period requirements. (NOTE TO OPTIONEE: If the
Option is exercised more than three (3) months after the date on which you cease
to be an Employee (other than by reason of your death or permanent and total
disability as defined in Section 22(e)(3) of the Code), the Option will be
treated as a Nonstatutory Stock Option and not as an Incentive Stock Option to
the extent required by Section 422 of the Code.)

 

1



--------------------------------------------------------------------------------

(b) Nonstatutory Stock Option. If the Notice so designates, this Option is
intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2 ISO Fair Market Value Limitation. If the Notice designates this Option as an
Incentive Stock Option, then to the extent that the Option (together with all
Incentive Stock Options granted to the Optionee under all stock option plans of
the Participating Company Group, including the Plan) becomes exercisable for the
first time during any calendar year for shares having a Fair Market Value
greater than One Hundred Thousand Dollars ($100,000), the portion of such
options which exceeds such amount will be treated as Nonstatutory Stock Options.
For purposes of this Section 2.2, options designated as Incentive Stock Options
are taken into account in the order in which they were granted, and the Fair
Market Value of stock is determined as of the time the option with respect to
such stock is granted. If the Code is amended to provide for a different
limitation from that set forth in this Section 2.2, such different limitation
shall be deemed incorporated herein effective as of the date required or
permitted by such amendment to the Code. If the Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section 2.2, the Optionee may
designate which portion of such Option the Optionee is exercising. In the
absence of such designation, the Optionee shall be deemed to have exercised the
Incentive Stock Option portion of the Option first. Separate certificates
representing each such portion shall be issued upon the exercise of the Option.
(NOTE TO OPTIONEE: If the aggregate Exercise Price of the Option (that is, the
Exercise Price multiplied by the Number of Option Shares) plus the aggregate
exercise price of any other Incentive Stock Options you hold (whether granted
pursuant to the Plan or any other stock option plan of the Participating Company
Group) is greater than $100,000, you should contact the Chief Financial Officer
of the Company to ascertain whether the entire Option qualifies as an Incentive
Stock Option.)

 

  3. ADMINISTRATION.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any officer of a
Participating Company shall have the authority to act on behalf of the Company
with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

  4. EXERCISE OF THE OPTION.

4.1 Right to Exercise. Except as otherwise provided herein, the Option shall be
exercisable on and after the Date of Option Grant (or if later, the Optionee’s
Service commencement date) and prior to the termination of the Option (as
provided in Section 6) in an amount not to exceed (a) the number of Option
Shares that have vested in accordance with the vesting provisions set forth in
the Notice and this Option Agreement, minus (b) the number of Option Shares
previously acquired upon exercise of the Option.

4.2 Method of Exercise. Exercise of the Option shall be by written notice to the
Company which must state the election to exercise the Option, the number of
whole shares of

 

2



--------------------------------------------------------------------------------

Stock for which the Option is being exercised and such other representations and
agreements as to the Optionee’s investment intent with respect to such shares as
may be required pursuant to the provisions of this Option Agreement. The written
notice must be signed by the Optionee and must be delivered in person, by
certified or registered mail, return receipt requested, by confirmed facsimile
transmission, or by such other means as the Company may permit, to the Chief
Financial Officer of the Company, or other authorized representative of the
Participating Company Group, prior to the termination of the Option as set forth
in Section 6, accompanied by full payment of the aggregate Exercise Price for
the number of shares of Stock being purchased. The Option shall be deemed to be
exercised upon receipt by the Company of such written notice and the aggregate
Exercise Price.

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized. Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check, or cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
whole shares of Stock owned by the Optionee having a Fair Market Value (as
determined by the Company without regard to any restrictions on transferability
applicable to such stock by reason of federal or state securities laws or
agreements with an underwriter for the Company) not less than the aggregate
Exercise Price, (iii) by means of a Cashless Exercise, as defined in
Section 4.3(b), or (iv) by any combination of the foregoing.

(b) Limitations on Forms of Consideration.

(i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of any law, regulation or agreement restricting the redemption
of the Company’s stock. The Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock unless such shares
either have been owned by the Optionee for more than six (6) months or were not
acquired, directly or indirectly, from the Company.

(ii) Cashless Exercise. A “Cashless Exercise” means the delivery of a properly
executed notice together with irrevocable instructions to a broker in a form
acceptable to the Company providing for the assignment to the Company of the
proceeds of a sale or loan with respect to some or all of the shares of Stock
acquired upon the exercise of the Option pursuant to a program or procedure
approved by the Company (including, without limitation, through an exercise
complying with the provisions of Regulation T as promulgated from time to time
by the Board of Governors of the Federal Reserve System). The Company reserves,
at any and all times, the right, in the Company’s sole and absolute discretion,
to decline to approve or terminate any such program or procedure.

4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
or at any time thereafter as requested by the Company, the Optionee hereby
authorizes withholding from payroll and any other amounts payable to the
Optionee, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent

 

3



--------------------------------------------------------------------------------

permitted by the Company), any sums required to satisfy the federal, state,
local and foreign tax withholding obligations of the Participating Company
Group, if any, which arise in connection with the Option, including, without
limitation, obligations arising upon (a) the exercise, in whole or in part, of
the Option, (b) the transfer, in whole or in part, of any shares acquired upon
exercise of the Option, (c) the operation of any law or regulation providing for
the imputation of interest, or (d) the lapsing of any restriction with respect
to any shares acquired upon exercise of the Option. The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Optionee.

4.5 Certificate Registration. Except in the event the Exercise Price is paid by
means of a Cashless Exercise, the certificate for the shares as to which the
Option is exercised shall be registered in the name of the Optionee, or, if
applicable, in the names of the heirs of the Optionee.

4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of the
Option and the issuance of shares of Stock upon exercise of the Option shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed. In addition, the Option may not be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (b) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION MAY NOT BE EXERCISED
UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. ACCORDINGLY, THE OPTIONEE MAY NOT
BE ABLE TO EXERCISE THE OPTION WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Option
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to the exercise of the Option, the Company may require
the Optionee to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

4.7 Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise of the Option.

 

  5. TRANSFERABILITY OF THE OPTION.

The Option may generally only be exercised during the lifetime of the Optionee
only by the Optionee or the Optionee’s guardian or legal representative and may
not be exercised, assigned or transferred in any manner except by will, by the
laws of descent and distribution, or as otherwise provided in the Plan.
Following the death of the Optionee, the

 

4



--------------------------------------------------------------------------------

Option, to the extent provided in Section 7, may be exercised by the Optionee’s
legal representative or by any person empowered to do so under the deceased
Optionee’s will or under the then applicable laws of descent and distribution.

 

  6. TERMINATION OF THE OPTION.

The Option shall terminate and may no longer be exercised on the first to occur
of (a) the Option Expiration Date, (b) the last date for exercising the Option
following termination of the Optionee’s Service as described in Section 7, or
(c) a Change in Control to the extent provided in Section 8.

 

  7. EFFECT OF TERMINATION OF SERVICE.

7.1 Option Exercisability.

(a) Disability. If the Optionee’s Service with the Participating Company Group
terminates because of the Disability of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee (or the Optionee’s guardian or
legal representative) at any time prior to the expiration of twelve (12) months
after the date on which the Optionee’s Service terminated, but in any event no
later than the Option Expiration Date.

(b) Death. If the Optionee’s Service with the Participating Company Group
terminates because of the death of the Optionee, the Option, to the extent
unexercised and exercisable on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee’s legal representative or other
person who acquired the right to exercise the Option by reason of the Optionee’s
death at any time prior to the expiration of twelve (12) months after the date
on which the Optionee’s Service terminated, but in any event no later than the
Option Expiration Date. The Optionee’s Service shall be deemed to have
terminated on account of death if the Optionee dies within three (3) months
after the Optionee’s termination of Service.

(c) Other Termination of Service. If the Optionee’s Service with the
Participating Company Group terminates for any reason, except Disability or
death, the Option, to the extent unexercised and exercisable by the Optionee on
the date on which the Optionee’s Service terminated, may be exercised by the
Optionee at any time prior to the expiration of three (3) months (or such other
longer period of time as determined by the Board, in its discretion) after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
the exercise of the Option within the applicable time periods set forth in
Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

7.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
foregoing, if a sale within the applicable time periods set forth in Section 7.1
of shares acquired upon the exercise of the Option would subject the Optionee to
suit under Section 16(b) of the

 

5



--------------------------------------------------------------------------------

Exchange Act, the Option shall remain exercisable until the earliest to occur of
(a) the tenth (10th) day following the date on which a sale of such shares by
the Optionee would no longer be subject to such suit, (b) the one hundred and
ninetieth (190th) day after the Optionee’s termination of Service, or (c) the
Option Expiration Date.

7.4 Extension if Exercise Prevented by Lock-Up Agreement. Notwithstanding the
foregoing, if the exercise of the Option within any portion of the applicable
time period set forth in Section 7.1(c) is prevented by the provisions of
lock-up agreement between the Optionee and an underwriter of any of securities
issued by the Company, the Option shall remain exercisable until three
(3) months after the expiration of the term of any such lock-up agreement, but
in any event no later than the Option Expiration Date.

 

  8. CHANGE IN CONTROL.

In the event of a Change in Control, the Option may be subject to acceleration
of exercisability and vesting in accordance with the terms of the Plan, and the
Acquiring Corporation may either assume the Company’s rights and obligations
under the Option or substitute for the Option a substantially equivalent option
for the Acquiring Corporation’s stock. The Option shall terminate and cease to
be outstanding effective as of the date of the Change in Control to the extent
that the Option is neither assumed or substituted for by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control. Notwithstanding the foregoing, shares acquired
upon exercise of the Option prior to the Change in Control and any consideration
received pursuant to the Change in Control with respect to such shares shall
continue to be subject to all applicable provisions of this Option Agreement
except as otherwise provided herein.

 

  9. ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE.

In the event of any stock dividend, stock split, reverse stock split,
recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option. If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Board may unilaterally amend the Option to
provide that the Option is exercisable for New Shares. In the event of any such
amendment, the Number of Option Shares and the Exercise Price shall be adjusted
in a fair and equitable manner, as determined by the Board, in its discretion.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

 

  10. RIGHTS AS A STOCKHOLDER, EMPLOYEE OR CONSULTANT.

The Optionee shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the

 

6



--------------------------------------------------------------------------------

Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9. If the Optionee is an Employee, the Optionee understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Optionee, the
Optionee’s employment is “at will” and is for no specified term. Nothing in this
Option Agreement shall confer upon the Optionee any right to continue in the
Service of a Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Optionee’s Service as an Employee
or Consultant, as the case may be, at any time.

 

  11. NOTICE OF SALES UPON DISQUALIFYING DISPOSITION.

The Optionee shall dispose of the shares acquired pursuant to the Option only in
accordance with the provisions of this Option Agreement. In addition, if the
Notice designates this Option as an Incentive Stock Option, the Optionee shall
(a) promptly notify the Chief Financial Officer of the Company if the Optionee
disposes of any of the shares acquired pursuant to the Option within one
(1) year after the date the Optionee exercises all or part of the Option or
within two (2) years after the Date of Option Grant and (b) provide the Company
with a description of the circumstances of such disposition. Until such time as
the Optionee disposes of such shares in a manner consistent with the provisions
of this Option Agreement, unless otherwise expressly authorized by the Company,
the Optionee shall hold all shares acquired pursuant to the Option in the
Optionee’s name (and not in the name of any nominee) for the one-year period
immediately after the exercise of the Option and the two-year period immediately
after Date of Option Grant. At any time during the one-year or two-year periods
set forth above, the Company may place a legend on any certificate representing
shares acquired pursuant to the Option requesting the transfer agent for the
Company’s stock to notify the Company of any such transfers. The obligation of
the Optionee to notify the Company of any such transfer shall continue
notwithstanding that a legend has been placed on the certificate pursuant to the
preceding sentence.

 

  12. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions, and, if applicable, that the
shares were acquired upon exercise of an Incentive Stock Option on all
certificates representing shares of stock subject to the provisions of this
Option Agreement. The Optionee shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares acquired
pursuant to the Option in the possession of the Optionee in order to carry out
the provisions of this Section.

 

  13. LOCK-UP AGREEMENT.

The Optionee hereby agrees that in the event of any underwritten public offering
of stock, including an initial public offering of stock, made by the Company
pursuant to an effective registration statement filed under the Securities Act,
the Optionee shall not offer, sell, contract to sell, pledge, hypothecate, grant
any option to purchase or make any short sale of, or

 

7



--------------------------------------------------------------------------------

otherwise dispose of any shares of stock of the Company or any rights to acquire
stock of the Company for such period of time from and after the effective date
of such registration statement as may be established by the underwriter for such
public offering; provided, however, that such period of time shall not exceed
one hundred eighty (180) days from the effective date of the registration
statement to be filed in connection with such public offering (or such longer
period, not to exceed eighteen (18) days after the expiration of the one hundred
eighty (180) day period, as the underwriters or the Company shall request in
order to facilitate compliance with NASD Rule 2711). The foregoing limitation
shall not apply to shares registered in the public offering under the Securities
Act. The Optionee further agrees to execute and deliver such other agreements as
may be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to any shares of stock of the Company or
any rights to acquire stock of the Company held by the Optionee until the end of
such period.

 

  14. RESTRICTIONS ON TRANSFER OF SHARES.

No shares acquired upon exercise of the Option may be sold, exchanged,
transferred (including, without limitation, any transfer to a nominee or agent
of the Optionee), assigned, pledged, hypothecated or otherwise disposed of,
including by operation of law, in any manner which violates any of the
provisions of this Option Agreement, and any such attempted disposition shall be
void. The Company shall not be required (a) to transfer on its books any shares
which will have been transferred in violation of any of the provisions set forth
in this Option Agreement or (b) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares will have been so transferred.

 

  15. MISCELLANEOUS PROVISIONS.

15.1 Termination for Cause. If the Optionee’s Service is terminated for Cause
(as defined below), then the Optionee shall immediately forfeit all rights to
the Option and the Option, including any vested portion, shall immediately
expire. For purposes of this Option Agreement, “Cause” means that the Optionee
has committed or engaged in: (a) willful misconduct, gross negligence, theft,
fraud, or other illegal or dishonest conduct, any of which are considered to be
materially harmful to the Company; (b) refusal, unwillingness, failure, or
inability to perform material job duties or habitual absenteeism; or
(c) violation of fiduciary duty, violation of any duty of loyalty, or material
breach of any material term of any contract between the Optionee and the
Company.

15.2 Binding Effect. Subject to the restrictions on transfer set forth herein,
this Option Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.

15.3 Termination or Amendment. The Board may terminate or amend the Plan or the
Option at any time; provided, however, that except as provided in Section 8 in
connection with a Change in Control, no such termination or amendment may
adversely affect the Option or any unexercised portion hereof without the
consent of the Optionee unless such termination or amendment is necessary to
comply with any applicable law or government

 

8



--------------------------------------------------------------------------------

regulation or is required to enable the Option, if designated an Incentive Stock
Option in the Notice, to qualify as an Incentive Stock Option. No amendment or
addition to this Option Agreement shall be effective unless in writing.

15.4 Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery or upon deposit in the United States Post Office,
by registered or certified mail, with postage and fees prepaid, addressed to the
other party at the address shown below that party’s signature on the Notice or
at such other address as such party may designate in writing from time to time
to the other party.

15.5 Integrated Agreement. The Notice, this Option Agreement and the Plan
constitute the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein
or therein and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Optionee and the Participating Company
Group with respect to such subject matter other than those as set forth or
provided for herein or therein. To the extent contemplated herein or therein,
the provisions of the Notice and the Option Agreement shall survive any exercise
of the Option and shall remain in full force and effect.

15.6 Applicable Law. This Option Agreement shall be governed by the laws of the
State of Delaware as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within the State of
Delaware.

15.7 Counterparts. The Notice may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

¨    Incentive Stock Option     Optionee:  

 

¨    Nonstatutory Stock Option     Date:  

 

STOCK OPTION EXERCISE NOTICE

ARCA biopharma, Inc.

Attention: Chief Financial Officer

8001 Arista Place, Suite 200

Broomfield, CO 80021

Ladies and Gentlemen:

1. Option. I was granted an option (the “Option”) to purchase shares of the
common stock (the “Option Shares”) of ARCA biopharma, Inc. (the “Company”)
pursuant to the Nuvelo, Inc. 2004 Equity Incentive Plan, as amended to date (the
“Plan”), my Notice of Grant of Stock Option (the “Notice”) and my Stock Option
Agreement (the “Option Agreement”) as follows:

 

Grant Number:  

 

  Date of Option Grant:  

 

  Number of Option Shares:  

 

  Exercise Price per Option Share:   $  

 

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Option Shares:

 

Total Option Shares Purchased:  

 

Total Exercise Price (Total Shares X Price per Option Share)

  $  

 

3. Payments. I enclose payment in full of the total exercise price for the
Option Shares in the following form(s), as authorized by my Option Agreement.

 

¨  Cash:  

 

¨  Check:  

 

¨  Tender of Company Stock:   Contact Plan Administrator ¨  Cashless exercise:  
Contact Plan Administrator

4. Tax Withholding. Subject to the Option Agreement, I authorize payroll
withholding and otherwise will make adequate provision for the federal, state,
local and foreign tax withholding obligations of the Company, if any, in
connection with the Option.

 

10



--------------------------------------------------------------------------------

5. Optionee Information.

 

My address is:  

 

 

 

My Social Security Number is:  

 

6. Notice of Disqualifying Disposition. If the Option is an Incentive Stock
Option, I agree that I will promptly notify the Chief Financial Officer of the
Company if I transfer any of the Option Shares within one (1) year from the date
I exercise all or part of the Option or within two (2) years of the Date of
Option Grant.

7. Binding Effect. I agree that the Option Shares are being acquired in
accordance with and subject to the terms, provisions and conditions of the
Option Agreement, to all of which I hereby expressly assent. This agreement
shall inure to the benefit of and be binding upon my heirs, executors,
administrators, successors and assigns.

I understand that I am purchasing the Option Shares pursuant to the terms of the
Plan, the Notice and my Option Agreement, copies of which I have received and
carefully read and understand.

 

Very truly yours,

 

(Signature)

Receipt of the above is hereby acknowledged.

 

ARCA biopharma, Inc. By:  

 

Title:  

 

Dated:  

 

 

11